DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is issued in response to application filed 11/12/2021 claiming priority of earlier filed applications with earliest date June 23, 2009.
	Claims 1-20 are pending/rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11204930. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below;
Instant application
11204930
Claims 1, 8 and 15, recite A method, a system and  a non-transitory machine-readable storage medium comprising: 
accessing, by a processor, from a database, a score that represents a degree of congruency between a first mood vector that describes first media data and a second mood vector that describes second media data, wherein the score is generated based on (i) a first value that the first mood vector associates with a first mood, (ii) a second value that the second mood vector associates with a second mood, and (iii) a degree of congruency between the first mood and the second mood; based on the score, comparing, by the processor, a first characteristic of the first media data, other than the first mood, with a second characteristic of the second media data, other than the second mood; and based at least in part on an output of the comparing, providing an indicator to a module.
Claims I, 9, and 15 recite A method, a system and a non-transitory machine-readable storage medium comprising: 
accessing, from a database, a first mood vector that describes first media data and specifies an association between a first value and a first mood; 
accessing, from the database, a second mood vector that describes a second media data and specifies an association between a second value and a second mood; retrieving a first score that represents congruency between the first and second moods, the first score being retrieved from a data structure that correlates the first and second moods; using a processor, generating a second score that represents congruency between the first and second mood vectors, the generating the second score being based on the accessed first and second values and the retrieved first score; and based on at least the generated second score, providing an indicator to a module.


The recited limitations of claims 1, 8, and 15, of the instant application A method, a system and  a non-transitory machine-readable storage medium comprising: 
accessing, by a processor, from a database, a score that represents a degree of congruency between a first mood vector that describes first media data and a second mood vector that describes second media data, wherein the score is generated based on (i) a first value that the first mood vector associates with a first mood, (ii) a second value that the second mood vector associates with a second mood, and (iii) a degree of congruency between the first mood and the second mood is a variation of accessing, from a database, a first mood vector that describes first media data and specifies an association between a first value and a first mood; 
accessing, from the database, a second mood vector that describes a second media data and specifies an association between a second value and a second mood; retrieving a first score that represents congruency between the first and second moods, the first score being retrieved from a data structure that correlates the first and second moods, based on the score, comparing, by the processor, a first characteristic of the first media data, other than the first mood, with a second characteristic of the second media data, other than the second mood is a variation of generating a second score that represents congruency between the first and second mood vectors, the generating the second score being based on the accessed first and second values and the retrieved first score; and based at least in part on an output of the comparing, providing an indicator to a module is a variation of based on at least the generated second score, providing an indicator to a module.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6539395 Gjerdingen et al. related to method for creating a database for comparing music.
8326584 Wells et al. related to music searching methods based on human perception.
20100138427 Van De Par et al. related to method of organizing content items.

Point of Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 29, 2022